DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-8, 10, 11, 13, 16-20 and 25.

Election/Restrictions
Applicant’s election without traverse of polyoxyethylene-polyoxypropylene block copolymer as the thermo-responsive polymer, polysaccharide or salt thereof as the ion-sensitive polymer, cellulose derivative as bio-adhesive polymer, water as the excipient, anti-inflammatory drug as the active substance, oral as the route, and solution as the composition form in the reply filed on 01/27/2022 is acknowledged.
Accordingly, claims 9, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 5 is objected to because of the following informalities: “and/or” should be replaced with a comma.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: immediately prior to “buffers” there should be inserted --- and ---.  Appropriate correction is required.

5 is objected to because of the following informalities: “buffers” should be recited as  --- buffer ---.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “decogestionants” should be recited as --- decongestants ---.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “or” in the last line should be replaced with --- and ---.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “formulated in” should be recited as --- formulated as ---.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “or” in the third line should be replaced with a comma.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  solution, suspension, micellar dispersion, emulsion, and micro-emulsion are recited twice.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  immediately prior to “liquid” there should be inserted --- and ---.  Appropriate correction is required.

16 is objected to because of the following informalities:  immediately after “thermo-responsive polymer” there should be inserted --- A ---.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  immediately after “ion-sensitive polymer” there should be inserted --- B ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 112
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 provide for the use of a composition as claimed in claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 25 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 2, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).



Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites the limitation "the at least one active substance" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 1 and claim 1 does not recite at least one active substance.

	Claim 7 recites antihistamines/decogestionants. The claim is indefinite since it is unclear what “/” means. It is unclear if the species requires both antihistamines and decongestants or if the species require either one. 

	Claim 7 recites anticholinergics/antispasmodics. The claim is indefinite since it is unclear what “/” means. It is unclear if the species requires both anticholinergics and antispasmodics or if the species require either one.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Viegas et al. (US 5,143,731, Sep. 1, 1992).
Viegas et al. disclose an aqueous mixture of a polyoxyalkylene polymer and an ionic polysaccharide (col. 1, lines 50-52). The aqueous mixture can be delivered to the body cavities of a mammal requiring treatment as a low viscosity liquid (i.e. solution) at ambient temperature which, upon contact with the mammalian body, forms a semi-solid gel having a very high viscosity (col. 1, lines 62-67). Body cavities include the oral cavity (col. 4, lines 17-18). Suitable polyoxyalkylene polymers include polyoxyalkylene block copolymers and suitable ionic polysaccharides include alginates (col. 3, lines 34-39). In one embodiment, the polyoxyalkylene polymer is poloxamer 407 (i.e. thermo-responsive polymer A) and the ionic polysaccharide is sodium alginate (i.e. ion-sensitive polymer B) 
Viegas et al. anticipate the instant claims insofar as disclosing a drug delivery system comprising a liquid aqueous mixture of poloxamer 407 and sodium alginate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 5, 16-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,143,731, Sep. 1, 1992) in view of Flore et al. (US 2003/0108610, Jun. 12, 2003).
The teachings of Viegas et al. are discussed above. Viegas et al. do not disclose wherein the composition comprises sodium carboxymethylcellulose (i.e. bioadhesive polymer) and purified water.
However, Flore et al. disclose a composition comprising one or more constitutive polymers and modifier polymers and/or hydrophilic co-surfactants useful for reducing adhesions or delivering bioactive agents (abstract). Suitable modifier polymers include sodium carboxymethylcellulose (claim 10). The modifier polymer may be used to slow the dissolution (and hence prolong delivery time) of any incorporated bioactive agent (¶ [0069]). Reduction in the rate of diffusion was observed when a modifier polymer (i.e. carboxymethylcellulose) is added to a poloxamer (¶ [0157]). The modifier polymer is incorporated in a range between about 0.05% and 5% by weight of the composition (claim 15). The compositions are preferably aqueous based preparations. The compositions typically comprise water in an amount of from about 60% to about 90% by weight (¶ [0031]). The water may be sterile water for irrigation (Example 1).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.05% and 5% sodium carboxymethylcellulose into the composition of Viegas et al. motivated by the desire to prolong the delivery time of the drug, which is desirable for drug delivery compositions, as taught by Flore et al. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP . 

2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,143,731, Sep. 1, 1992) in view of Santus et al. (US 5,510,119, Apr. 23, 1996).
The teachings of Viegas et al. are discussed above. Viegas et al. do not disclose wherein the composition is formulated such that an active substance can be added at the time of administration. 
	However, Santus et al. disclose a controlled release therapeutic system in liquid form (col. 3, lines 53-54). An active ingredient may be introduced into the liquid formulation in an extemporaneous way (col. 3, lines 28-30). Extemporaneous suspension may be useful for drugs which tend to be unstable when put in solution (col. 3, lines 36-37). 
	It would have been prima facie obvious to one of ordinary skill in the art to have added the drug of Viegas et al. to the aqueous mixture at the time of administration motivated by the desire to be able to effectively incorporate drugs that tend to be unstable when put in solution as taught by Santus et al. 

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,143,731, Sep. 1, 1992) in view of Flore et al. (US 2003/0108610, Jun. 12, 2003) and further in view of Santus et al. (US 5,510,119, Apr. 23, 1996).
The teachings of Viegas et al. and Flore et al. are discussed above. Viegas et al. and Flore et al. do not disclose wherein the composition is formulated such that an active substance can be added at the time of administration. 
	However, Santus et al. disclose a controlled release therapeutic system in liquid form (col. 3, lines 53-54). An active ingredient may be introduced into the liquid formulation in an extemporaneous way (col. 3, lines 28-30). Extemporaneous suspension may be useful for drugs which tend to be unstable when put in solution (col. 3, lines 36-37). 
	It would have been prima facie obvious to one of ordinary skill in the art to have added the drug of Viegas et al. to the aqueous mixture at the time of administration motivated by the desire to be able to effectively incorporate drugs that tend to be unstable when put in solution as taught by Santus et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8, 10, 11, 13, 16-20 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 12 and 13 of copending Application No. 16/956,956 in view of Viegas et al. (US 5,143,731, Sep. 1, 1992). The pending claims differ from the copending claims insofar as reciting a liquid formulation. However, Viegas et al. disclose an aqueous mixture of a polyoxyalkylene polymer and an ionic polysaccharide (col. 1, lines 50-52). The aqueous mixture can be delivered to the body cavities of a mammal requiring treatment as a low viscosity liquid at ambient temperature which, upon contact with the mammalian body, forms a semi-solid gel having a very high viscosity (col. 1, lines 62-67). In one embodiment, the polyoxyalkylene polymer is poloxamer 407 (i.e. thermo-responsive polymer) and the ionic polysaccharide is sodium alginate (i.e. ion-sensitive polymer) (Example 2). Therefore, depending on the temperature at which the composition is exposed to, a composition comprising a thermo-responsive polymer and an ion-sensitive polymer may be liquid or solid. Thus, the pending claims reciting a liquid formulation is obvious. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-8, 10, 11, 13, 16-20 and 25 are rejected.
Claims 9, 21 and 22 are withdrawn.
No claims are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612